440 So. 2d 666 (1983)
Wilson TILLMAN, Appellant,
v.
STATE of Florida, Appellee.
No. AS-6.
District Court of Appeal of Florida, First District.
November 18, 1983.
Michael E. Allen, Public Defender, and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Lawrence A. Kaden, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
We affirm appellant's convictions for second degree murder, attempted manslaughter, and carrying a concealed firearm. While affirming the manslaughter conviction, we also certify the following question of great public importance to the Supreme Court of Florida:
IS THERE A CRIME OF ATTEMPTED MANSLAUGHTER UNDER THE STATUTES OF THE STATE OF FLORIDA?
Brown v. State, 431 So. 2d 247 (Fla. 1st DCA 1983); Taylor v. State, 401 So. 2d 812 (Fla. 5th DCA 1981).
AFFIRMED but CERTIFIED.
ERVIN, C.J., JOANOS, J., and TILLMAN PEARSON (Ret.), Associate Judge, concur.